Citation Nr: 0109056	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  96-44 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased evaluation for left tarsal 
coalition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to May 
1987, with an additional period of active duty for training 
(ACTDUTRA) from January 6, 1978, to May 15, 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing was conducted at the Jackson, Mississippi RO in 
March 1998.


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  

As to the issues concerning entitlement to service 
connection, the Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Further, it is noted that the Board, pursuant to a remand 
dated in January 1999, requested that the RO contact the 
Social Security Administration (SSA) for the purpose of 
obtaining any records from that agency which pertained to the 
award of disability benefits to the veteran.  It was further 
requested that, in part, copies of award letter/notices and 
medical records relied upon concerning the claim filed by the 
veteran with SSA be obtained.  Review of the record shows that 
what appears to be a photocopy of an electronic mail message 
dated in April 1999 from SSA personnel to the Jackson, 
Mississippi RO, shows that the veteran did not receive Title 
II SSA disability benefits.  However, correspondence 
subsequently received by the Board, in December 2000 and 
January 2001, is shown to include a December 2000 decision 
from SSA showing that the veteran was determined to be 
disabled for SSA purposes.  The SSA documentation noted that 
the veteran had degenerative disc disease with chronic low 
back pain and that at the time of medical evaluation in June 
2000 had complained of right knee and left foot pain.  The SSA 
decision further indicated that the veteran was treated at a 
VA medical facility in April 2000 for right knee pain.  Review 
of the record does not show that VA medical records dated 
subsequent to September 1999 have been associated with the 
veteran's claims folder.  Also noted as part of the December 
2000 SSA decision is a reference to a consultative medical 
evaluation conducted in June 2000 by a Dr. Haider, presumably, 
in the opinion of the Board, a private physician, which was 
noted to indicate that the veteran complained of low back, 
right knee, and left ankle pain.  Review of the record also 
shows that this June 2000 examination record has not been 
associated with the evidentiary record.  

VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, it 
is the opinion of the Board that an attempt should be made to 
obtain the medical evidence which was used by SSA in its 
determination as this evidence may prove beneficial in 
support of the veteran's current claims.  

The Board also notes that any VA medical records are deemed to 
be constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
above-mentioned April 2000 medical record, as well as records 
reflective of any other VA treatment provided to the veteran, 
which has not been associated with the evidence of record, 
should therefore be obtained prior to further review of these 
claims.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096(2000).  An examination or opinion 
is necessary if the evidence of record contains evidence of a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  Id.  As the evidence indicates that 
the appellant has recently been seen medically for both back 
and right knee-related complaints; that based upon his 
assertions that his current back and right knee problems are 
the result of injuries during service; and in consideration of 
the fact that the veteran has not been afforded a VA 
examination concerning these disorders in which the examiner 
has had access to recent treatment records, the Board finds 
that a medical examination and opinion are necessary to decide 
his service connection claims. 

Concerning the claim now on appeal for an increased rating 
for the veteran's service-connected left tarsal coalition 
disability, it is pointed out that an evaluation of the level 
of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000).  In particular, governing VA regulations, 
set forth at 38 C.F.R. § 4.40 (2000) provide for 
consideration of a functional impairment when evaluating the 
severity of a musculoskeletal disability.  The Court has held 
that a higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, supra; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (2000).  

VA's duty to assist includes obtaining a thorough and 
contemporaneous medical examination when it is necessary to 
determine the current level of disability.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  See also Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In this regard, the Court has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  (Emphasis added).  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The examination should take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This 
duty includes an examination by a specialist.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Therefore, as the veteran has not had his service-connected 
left tarsal disability examined since July 1999, following 
which time he was, according to the above-discussed December 
2000 SSA decision, afforded treatment in April and June 2000, 
another examination should be so scheduled to evaluate the 
current severity of his disability.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify any sources of treatment 
for his back, right knee, and left tarsal 
coalition since September 1999.  The RO 
should specifically request that the 
veteran provide the name and location of 
the VA medical facility where he 
reportedly was treated in April 2000.  
After obtaining the necessary 
authorizations, the RO should attempt to 
obtain any such treatment records so 
identified which has not already been 
obtained.  Any records so obtained should 
be associated with the appellant's claims 
folder.

2.  After obtaining the appropriate 
release, the RO should attempt to obtain 
all medical records pertaining to 
treatment received by the veteran for the 
disabilities at issue by Dr. Haider.  All 
records obtained should be added to the 
claims folder.  

3.  The RO should take the appropriate 
action to obtain copies of the medical 
evidence used by SSA in the adjudication 
of its December 2000 decision.  

4.  The veteran should be scheduled for a 
comprehensive VA orthopedic examination.  
The purpose of the examination is to 
determine the nature and etiology of any 
diagnosed back and/or right knee 
disabilities.  Any necessary tests or 
studies should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to state the following medical 
opinion:  Whether it is at least as 
likely as not that the veteran's current 
back and/or right knee disability, if 
diagnosed, originally manifested as the 
result of injuries during his military 
service.  If the examiner is unable to 
answer the questions, the reasons should 
be clearly stated.

Also in conjunction with the VA 
orthopedic examination, the examiner 
should seek to determine the current 
severity of the veteran's service-
connected left tarsal disability.  All 
indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The left 
ankle should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion concerning 
the ankle.  Additionally, the examiner 
should be requested to determine whether 
either the veteran's left ankle exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
a separate opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran's service-connected left 
ankle is used repeatedly over a period of 
time.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should then insure that the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), have been considered, 
and readjudicate the claims for service 
connection in light of this new 
legislation and the additional evidence.  

7.  Subsequently, the RO should determine 
whether an increased rating is warranted 
for the veteran's service-connected left 
tarsal disability, to include 
consideration of the provisions set out 
in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000).  See also DeLuca, supra.  

8.  If the RO continues to deny the 
veteran's claims, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  They should be afforded an 
opportunity to respond to the SSOC.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


